DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2012-131184) and further in view of Mito (JP 2007-69745).
As best depicted in Figures 1-4, Taniguchi is directed to a tire construction comprising a carcass 36 that extends between respective beads 18, a pair of sidewalls 16 (crosslinked rubber), a tread 14 (crosslinked rubber), and a single belt layer 22, wherein said belt layer is formed by helically winding a ribbon or tape 40 having cords 42 embedded in a matrix or topping rubber 44 (Paragraphs 22, 24, and 32).  It is further evident from the figures that the topping rubbers in adjacent windings are in contact with one another.  In such an instance, though, Taniguchi is silent with respect to the use of a resin layer to form layer 44, as opposed to a rubber layer.
Mito, on the other hand, is similarly directed to a tire construction and teaches the use of a thermoplastic elastomer (claimed resin), as opposed to a pure rubber, in a plurality of cord 
Lastly, regarding claim 1, the topping material (thermoplastic elastomer in view of Mito) in adjacent windings of Taniguchi are integrally joined or in direct contact with one another.
	Regarding claim 4, Mito teaches the inclusion of a thermoplastic elastomer sheet layer 14 on at least one side of the belt layer (Paragraph 21).
	As to claim 5, Figure 1 of Taniguchi teaches the claimed arrangement.
4.	Claims 2, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Mito as applied in claim 1 above and further in view of Nobuchika (JP 2011-156793).
As detailed above, Taniguchi in view of Mito is directed to a tire construction comprising a belt layer formed with cords embedded in a thermoplastic elastomer.  In such an instance, though, the references fail to teach a tape (combination of resin and cord) in which an inner peripheral surface and an outer peripheral surface are offset in a belt width direction.
.
5.	Claims 1, 3-5, and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 2007-326498) and further in view of Mito.  
	As best depicted in Figure 1, Ueda is directed to a tire construction comprising a tread 4, a pair of bead portions 8, a pair of sidewall portions 6, a carcass 28, and a single belt layer 30 (includes center portion 32 and a pair of side portions 34).  In such an instance, the single belt layer is formed with cords spirally wound at an angle equal to or smaller than 5 degrees with respect to the tire circumferential direction (Paragraph 25).  Ueda also refers to a topping rubber 50 (Paragraph 25).  In such an instance, however, Ueda is silent with respect to the use of a resin layer to form said topping layer, as opposed to a rubber layer.   
Mito, on the other hand, is similarly directed to a tire construction and teaches the use of a thermoplastic elastomer (claimed resin), as opposed to a pure rubber, in a plurality of cord reinforced tire components, including belt layers and belt cover layers.  More particularly, Mito states that the benefits of improved cornering performance and steering stability, for example, 
Regarding claim 3, layer 38 is cord reinforced and corresponds with the claimed covering layer (layer 38 covers portion 34 of belt layer 30) (Paragraph 23). 
With respect to claim 4, Mito teaches the inclusion of a thermoplastic elastomer sheet layer 14 on at least one side of the belt layer (Paragraph 21).
As to claim 5, Figure 1 of Ueda teaches the claimed arrangement.
6.	Claims 2 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and Mito as applied in claim 1 above and further in view of Nobuchika.
As detailed above, Ueda in view of Mito is directed to a tire construction comprising a belt layer formed with cords embedded in a thermoplastic elastomer.  In such an instance, though, the references fail to teach a tape (combination of resin and cord) in which an inner peripheral surface and an outer peripheral surface are offset in a belt width direction.
Nobuchika, on the other hand, is similarly directed to a tire construction formed with a belt layer and/or a belt cover layer (Paragraph 3) and teaches the use of rubber tapes having varied dimensions on inner and outer peripheral surfaces.  Nobuchika states that such an arrangement, among other things, provides improved torsional rigidity and productivity (Paragraph 8).  Figure 7 of Nobuchika, for example, is seen to specifically teach an arrangement in which an inner peripheral surface and an outer peripheral surface are offset in a belt width direction.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the arrangement of Nobuchika in the tire of Ueda for the benefits detailed above.
Allowable Subject Matter
7.	Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.          
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 19, 2021